Page 4 Exhibit Highlights of Results of Operations Twelve months ended December 31,2008 December 31, 2007 Interest income $ 26,203 $ 27,664 Interest expense 8,866 10,703 Net Interest Income 17,337 16,961 Provision for loan losses 909 837 Net Interest Income After Provision for Loan Losses 16,428 16,124 Other Income 2,699 2,080 Other Expense 11,419 10,952 Income Before Provision for Income Taxes 7,708 7,252 Provision for Income Taxes 2,738 2,599 Net Income $ 4,970 $ 4,653 Net Income Per Weighted Average Share of Common Stock Outstanding $ 3.59 $ 3.24 Dividends Per Share of Common Stock $ 1.08 $ 1.00 Page 5 Selected Balance Sheet Data December 31, 2008 December 31, 2007 Assets Cash and deposits $ 8,091 $ 9,788 Federal funds sold 160 14,246 Loans, net of allowance for loan losses 322,087 306,622 Securities and restricted investments 23,869 27,588 Other assets 24,088 22,692 Total Assets $ 378,295 $ 380,936 Liabilities and Shareholders’ Equity Deposits $ 316,287 $ 323,738 Borrowed funds 16,117 11,819 Other liabilities 6,492 4,786 Total Liabilities 338,896 340,343 Shareholders’ Equity 39,399 40,593 Total Liabilities and Shareholders’ Equity $ 378,295 $ 380,936 Results of operations for the twelve month periods ended December 31, 2008 are unaudited.Balance sheet data for December 31, 2008 is unaudited. Highlands independent registered public accountant, Smith Elliott Kearns & Company, LLC has issued an audit opinion on the balance sheet data for December 31, 2007 and results of operations for the twelve month period ended December 31,2007.The information above should be read in conjunction with the financial statements and accompanying notes to those financial statements included in Highlands’ 2007 Annual Report on Form 10-K and on any Quarterly Report on Form 10-Q filed subsequently.
